     Case 2:17-cv-00364-RAH-JTA Document 110 Filed 01/15/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

IRISH JENKINS,                              )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    ) CASE NO. 2:17cv364-RAH
                                            )
KOCH FOODS, INC., et al.,                   )
                                            )
      Defendant.                            )

                                      ORDER

      Pending before the Court is the Plaintiff’s Motion to Strike Defendant’s

Expert Disclosure filed on January 14, 2020. (Doc. 109). It is hereby

      ORDERED that, on or before January 22, 2020, the Defendant shall show

cause why the Motion should not be granted.

      DONE, this 15th day of January, 2020.


                                      /s/ R. Austin Huffaker, Jr.
                               R. AUSTIN HUFFAKER, JR.
                               UNITED STATES DISTRICT JUDGE
